DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2021 has been entered.
   
Claim Status
Claims 19-32 are pending. 
Claims 1-18 were previously cancelled.
Claims 25 and 26 are currently amended.
Claims 19-32 have been examined.
Claims 19-32 are rejected.

Priority
Priority to CON 11/706,923 filed on 02/15/2007 is acknowledged.

Maintained Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

This rejection is reiterated from the previous Office Action.
Claims 19-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marocchi et al. (International Application Published under the PCT WO 03/035027 A1, Published 05/01/2003) in view of Chandra et al. (US Patent 6565891 b1, Published 05/20/2003) and Miljkovic (US Patent Application Publication 2002/0077354 A2, Published 06/20/2002) as evidenced Block et al. (US Patent Application Publication 2003/0148992 A1, Published 08/07/2003).
The claims are directed to a solid dosage form such as a astablet dosage form composition comprising at least one polyvalent metal such as iron, magnesium, manganese, chromium, molybdenum, selenium, vanadium, zinc, and/or copper, at least one oxidizable vitamin such as 15 to 600mg vitamin C, 20 IU to 200 IU vitamin E, vitamin A, vitamin A precursors, vitamin B6, vitamin D3, vitamin K, and folic acid, anhydrous dicalcium phosphate, further comprises pantothenic acid and niacin. The claims are further directed to the composition comprising a carotinoid. The claims are further directed to a method of reducing oxidation induced spotting and for stabilizing disintegration behavior.

	Marocchi et al. lacks a composition comprising manganese sulfate and pantothenic acid. Marocchi et al. also lacks a teaching wherein the composition is free of compounds with mobile bound water and/or is in hydrate form.
	Chandra teaches a nutritional supplement particularly for children (abstract). The supplement can comprise manganese sulfate because it is important in maintaining the integrity of the skin and bone (column 6, lines 11-15). The supplement can comprise pantothenic acid because it is important in increasing energy and helps convert food into energy (column 8, lines 11-14).
	Miljkovic teach ascorbic acid (Vitamin C) has a pronounced tendency for oxidative degradation, especially in aqueous environments; wherein the oxidative degradation results in instability of Vitamin C (paragraph 0004). In formulations comprising Vitamin C water can be excluded to help prevent oxidative degradation (paragraph 0004).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add manganese sulfate and pantothenic acid to the composition of Marocchi et al. and have a reasonable expectation of success. One would have been motivated to do so in order to provide the composition of Marocchi et al. with the ability to maintain the integrity of the skin and bone and increase energy. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to only select variations of the compounds in Marocchi et al. and Chandra that don’t have mobile bound water or in hydrate form and have a reasonable expectation of success. One would 
Response to Applicant’s Arguments
Applicant argues that teachings of Miljkovic with regard to oxidative degradation of ascorbic acid is directed to formulations that are creams and not tablets as instantly claimed are taught by Marocchi et al. Applicant’s argument has been fully considered but found not be persuasive. Milijkovic teaches “Unfortunately, ascorbic acid has a pronounced tendency for oxidative degradation, especially in aqueous environments and various formulation … In one method, water is prevented from reacting with ascorbic acid … In another example … water is entirely excluded from a vitamin C preparation” (paragraph 0004). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Therefore, given the teachings in Milijkovic one of ordinary skill in the art would understand that the oxidative degradation of vitamin C is not limited to creams but to any aqueous environment. One would have also understood that exclusion of water is one method shown to be effective in protecting against the oxidative degradation of vitamin C. Therefore, given the teachings of Milikjovic one of ordinary skill in the art at the time of the instant invention would have expected that exclusion of water from the preparation of and composition of Marocchi et al. would be effective in protecting vitamin C from degradation. Further, it is well within the skill of ordinary skill in the art at the time of the instant invention, to utilize anhydrous forms of each ingredients, since hydrous forms would introduce water to the composition. 
Applicant argues that one of ordinary skill in the art would not be motivated to use anhydrous forms of the compounds (i.e those without mobile bound water), since one ordinary skill in the art did not consider this a source of water for purposes of causing oxidation. Applicant’s argument has been 
For the foregoing reasons the rejection is maintained.

Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This rejection is reiterated from the previous Office Action.
Claims 19-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 8491937. The claims of US Patent 8491937 are directed to a composition that also comprises at least one polyvalent metal such as iron, magnesium, zinc, and/or copper, at least one oxidizable vitamin such as vitamin C, vitamin E, vitamin A, vitamin A precursors, vitamin B6, vitamin D3, and folic acid, anhydrous dicalcium phosphate, niacin, pantothenic acid, and may further comprise a carotinoid. The claims are also directed to the composition being able to reduce oxidation induced spotting and stabilizing disintegration behavior. Therefore, the instant claims are at least obvious in view of the claims of US Patent 8491937.
Response to Applicant’s Arguments
Applicant argues that rejection should be held in abeyance until the claims are in condition for allowance. Therefore, the rejection is maintained. 



Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALI SOROUSH/
Primary Examiner, Art Unit 1617